Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 26, 2014                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  144721                                                                                 Michael F. Cavanagh
                                                                                         Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  SCOTT and JEANNE WOODBURY,                                                                David F. Viviano,
            Plaintiffs,                                                                                 Justices
  and
  CENTER WOODS, INC.,
           Plaintiff-Appellant,
  v                                                          SC: 144721
                                                             COA: 297819
                                                             Saginaw CC: 09-006758-CH
  RES-CARE PREMIER, INC.,
            Defendant-Appellee,
  and
  RUTH AVERILL,
           Defendant.

  _________________________________________/

         This Court granted leave to appeal on November 7, 2012, 493 Mich 881, and the
  case was submitted for judgment. By order of July 26, 2013, the parties were ordered to
  provide supplemental briefing and the Clerk was directed to schedule this case for
  resubmission in the October 2013 session. 494 Mich 879. Subsequently, the parties
  stipulated that the case had been settled and that the appeal should be dismissed. MCR
  7.316(A)(7). On order of the Court, the appeal is DISMISSED and the January 19, 2012
  judgment of the Court of Appeals, 295 Mich App 232 (2012), is VACATED.

         MARKMAN, J. (concurring in part and dissenting in part).

         Given that the parties have stipulated that this case has been settled and that the
  appeal should be dismissed, and given that this Court has accepted that stipulation, the
  case is now clearly moot. Because of this, I do not believe that we possess the authority
  to do anything other than dismiss the appeal as the parties have requested us to do.
  Accordingly, while I concur in the decision to dismiss this appeal, I respectfully dissent
  from the Court’s decision to vacate the judgment of the Court of Appeals.

          It is well established that “[t]he judicial power . . . is the right to determine actual
  controversies arising between adverse litigants, duly instituted in courts of proper
  jurisdiction.” Anway v Grand Rapids R Co, 211 Mich 592, 616 (1920) (citation and
  quotation marks omitted). As a result, “this Court does not reach moot questions or
  declare principles or rules of law that have no practical legal effect in the case before” it.
  Federated Publications, Inc v Lansing, 467 Mich 98, 112 (2002), overruled on other
  grounds by Herald Co, Inc v Eastern Mich Univ Bd of Regents, 475 Mich 463 (2006).
                                                                                           2

That is, “[m]ootness precludes the adjudication of a claim where the actual controversy
no longer exists, such as where the issues presented are no longer live or the parties lack a
legally cognizable interest in the outcome.” Mich Chiropractic Council v Comm’r of Fin
& Ins Servs, 475 Mich 363, 371 n 15 (2006) (citations and quotation marks omitted),
overruled on other grounds by Lansing Sch Ed Ass’n v Lansing Bd of Ed, 487 Mich 349
(2010). Accordingly, “[w]here the facts of a case make clear that a litigated issue has
become moot, a court is, of course, bound to take note of such fact and dismiss the suit
. . . .” Id. at 373 (citation and quotation marks omitted).

        In the instant case, because there is no longer an actual controversy between the
parties, the case is moot and we are therefore bound to dismiss the appeal. We lack the
authority to take any additional actions, including vacating the Court of Appeals’
judgment. Although perhaps there is some concern that while the Court of Appeals’
judgment may not harm the parties in the instant case, it may harm parties in future cases,
it is important that this Court exercise traditional understandings of the “judicial power”
and refrain from fixing things that are outside this Court’s immediate authority to fix. As
asserted by three Justices in dissent in Anglers of the AuSable, Inc v Dep’t of
Environmental Quality, 488 Mich 69, 105-106 (2010) (YOUNG, J., dissenting), vacated
489 Mich 884 (2011):

              Indeed, plaintiffs do not now contend that they have an immediate
       injury at stake; they nevertheless want this Court to rule on the substantive
       legal issues—for the benefit of future cases. This is the definition of
       mootness. Again, the [Street R Co of E S v Wildman, 58 Mich 286, 287
       (1885)] decision provides guidance:
                      It was suggested on the hearing that we ought to settle
              the rights of the parties so that the principle established might
              be a guide in other cases likely to arise. But courts of equity
              will not lend their aid by injunction for the enforcement of a
              right or the prevention of a wrong in the abstract, not
              connected with any injury or damage to the person seeking
              relief, nor when such injury or damage can be fully and
              amply recovered in an action at law. Nor are courts of equity
              established to decide or declare abstract questions of right for
              the future guidance of suitors. [Emphasis altered.]
                                                                                                               3



Accordingly, I believe that this Court should refrain from vacating the Court of Appeals’
judgment for any perceived “benefit of future cases” because any such benefit will be
considerably outweighed by the cost of this Court exercising an authority that it does not
possess — the authority to do anything other than dismiss an appeal after it has been
rendered moot by this Court’s acceptance of the parties’ stipulation to dismiss. See US
Bancorp Mortgage Co v Bonner Mall Partnership, 513 US 18, 27 (1994) (“It seems to us
inappropriate . . . to vacate mooted cases, in which we have no constitutional power to
decide the merits, on the basis of assumptions about the merits.”).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 26, 2014
       t0319
                                                                             Clerk